DETAILED ACTION
This Office action is in response to applicant’s amendments filed 11/23/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 11/23/2021, claim 5 was cancelled, and claims 1, 7, 9, and 12-15 were amended.  Claims 1-4 and 6-15, as filed on 11/23/2021, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure, and the claim objections have been obviated in view of applicant’s amendments and arguments filed 11/23/2021.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 11/23/2021, see below.  The rejections of claims 1, 2, 4-10, 14, and 15 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 11/23/2021.  The rejections of claims 1-10, 14, and 15 under 35 U.S.C. § 102(a)(2) were withdrawn in view of applicant’s amendments and arguments filed 11/23/2021.  The rejections of claims 1, 2, 4-13, and 15 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 11/23/2021.

Specification
The abstract of the disclosure is objected to because of the following informality:
In line 5, “a larger diameter than height” should be --- a diameter larger than a height ---.


Claim Objections
Claims 1, 9, and 14 are objected to because of the following informalities:
In claim 1, line 3, “when the exercise bag apparatus” should be --- wherein when the exercise bag apparatus ---.
In claim 1, line 7, “a larger diameter than height” should be --- a diameter larger than a height ---.
In claim 9, line 3, “and/or number” should be --- and/or a number ---.
In claim 14, lines 2-3, “a first re-sealable opening and wherein the flexible cover has a larger diameter than height” should be --- a first re-sealable opening, wherein the flexible cover has a diameter larger than a height ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, lines 4-5, the limitation “at least one handle sized and configured to be graspable by a user disposed on the flexible cover” renders the claim indefinite because it is unclear whether or not applicant intends to claim that the user is disposed on the flexible cover.  Applicant is suggested to amend the limitation to --- at least one handle disposed on the flexible cover, the at least one handle sized and configured to be graspable by a user ---.
Regarding claim 15, which depends from claim 14, the limitation “an inner sleeve disposed within the cover comprising a second re-sealable opening and an inner cavity configured for holding a weighty substance therein” is recited in lines 1-3.  The limitation renders the claim indefinite because it is unclear whether or not it is the inner sleeve or the flexible cover that specifically comprises “a second re-sealable opening and an inner cavity configured for holding a weighty substance therein.”  Applicant is suggested to amend the limitation to --- an inner sleeve disposed within the flexible cover, the inner sleeve comprising a second re-sealable opening and an inner cavity configured for holding a weighty substance therein ---.  Refer to the specification, page 3, lines 6-8, and page 5, lines 2-5, and Figure 6.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trimble (US 2012/0149536).
Regarding claim 1, Trimble discloses an exercise bag apparatus, comprising:
a cover (the ball bag 10; Figures 1-4) comprising a first re-sealable opening (the hook and loop fasteners 28a, 28b (paragraph 0053; 26a, 26b in Figure 4) together with the inner zipper closure 24a, 24b; paragraph 0053; Figure 4);
an inner sleeve (the inner bag 50; Figure 5) disposed within the cover, when the exercise bag apparatus is fully assembled (paragraph 0059), the inner sleeve comprising a second re-sealable opening (the hook and loop fastener 66 together with the outer zipper 64; paragraph 0058; Figure 5) and an inner cavity (the inner cavity of the inner bag 50; paragraphs 0058-0059) configured for holding a weighty substance (the weight materials such as sand; paragraphs 0056 and 0058-0059) therein;
at least one user interface (the ergonomic padded handles 12a, 12b together with the handle grips 14a, 14b; paragraph 0042; Figures 1-4) disposed on the cover; and,
wherein the cover has a larger diameter than height (the ball bag 10 may be pancake-shaped; paragraph 0015).

Regarding claim 4, Trimble further discloses wherein the cover is filled with a weighty substance (the weight materials such as sand are kept inside the ball bag 10; paragraph 0056).
Regarding claim 6, Trimble further discloses wherein the at least one user interface is at least one of a handle, a hook or a loop (the ergonomic padded handles 12a, 12b together with the handle grips 14a, 14b; paragraph 0042; Figures 1-4).
Regarding claim 7, Trimble further discloses wherein the at least one user interface (the ergonomic padded handles 12a, 12b together with the handle grips 14a, 14b; paragraph 0042; Figures 1-4) disposed on the cover is a mechanism selected from at least one of a handle, a hook, a trap, a band, a groove, a hole and a loop (the ergonomic padded handles 12a, 12b together with the handle grips 14a, 14b; paragraph 0042; Figures 1-4).
Regarding claim 8, Trimble further discloses wherein the cover is constructed of a flexible material (the ball bag 10 is made of multilayer industrial strength fabric; paragraph 0042).
Regarding claim 10, Trimble further discloses that the cover is shaped like a cylinder when fully assembled (the ball bag 10 may be pancake-shaped; paragraph 0015).

Regarding claim 14, Trimble discloses an exercise bag apparatus, comprising:

at least one handle (the ergonomic padded handles 12a, 12b together with the handle grips 14a, 14b; paragraph 0042; Figures 1-4) sized and configured to be graspable by a user disposed on the flexible cover.
Regarding claim 15, Trimble further discloses an inner sleeve (the inner bag 50; Figure 5) disposed within the cover (paragraph 0059) comprising a second re-sealable opening (the hook and loop fastener 66 together with the outer zipper 64; paragraph 0058; Figure 5) and an inner cavity (the inner cavity of the inner bag 50; paragraphs 0058-0059) configured for holding a weighty substance (the weight materials such as sand; paragraphs 0056 and 0058-0059) therein.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spriggel (US 9,361,868).
Regarding claim 14, Spriggel discloses an exercise bag apparatus (the apparatus illustrated in Figures 1-6 is capable of being manipulated by a user for exercise purposes), comprising:
a flexible cover (the cymbal storage and transport container 10, wherein “[t]he container 10 is shown to have a flexible fabric exterior wall 12”; column 2, lines 12-13; 
at least one handle (the ring 24; column 2, lines 19-29; Figures 1 and 2) sized and configured to be graspable by a user (a user is capable of grasping the ring 24 for use as a handle; Figures 1 and 2) disposed on the flexible cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spriggel (US 9,361,868) in view of Cadena (WO 2010/044651 A2).
Regarding claim 1, Spriggel discloses an exercise bag apparatus (the apparatus illustrated in Figures 1-6 is capable of being manipulated by a user for exercise purposes), comprising:
a cover (the cymbal storage and transport container 10; Figures 1 and 2) comprising a first re-sealable opening (the zipper 26; Figure 2);
an inner sleeve (the partition assemblage 30; Figures 3-6) disposed within the cover (“A partition assemblage 30 is shown in FIGS. 3-6 which is to be inserted into the interior compartment 28 [of the container 10]”; column 2, lines 29-34; Figure 5), when 
at least one user interface (the support straps 18, 20 together with the ring 24, the snap (not shown), and the shoulder strap (not shown); column 2, lines 19-29; Figures 1 and 2) disposed on the cover; and,
wherein the cover has a larger diameter than height (Figures 1, 2, and 5).
However, Spriggel fails to disclose: the inner sleeve comprising a second re-sealable opening.
Cadena teaches an analogous bag apparatus (Figures 1-5 and 8-15) comprising a sleeve (the cymbal bag; Abstract; Figure 2) with a re-sealable opening (the radial aperture of the cymbal bag enables the cymbal to be covered completely (Abstract) via the strap J and the flap C (Figure 2)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the inner sleeve of Spriggel’s invention such that it comprises a second re-sealable opening, as taught by Cadena, in order to ensure that the cymbals are covered completely for protection (Cadena: Abstract).

Regarding claim 4, Spriggel further discloses wherein the cover is filled with a weighty substance (the cymbal storage and transport container 10 is filled with the cymbals 42, 44, 46, 48, 50, and 52; Figures 3-6; “Each cymbal is constructed of a metallic material such as brass or steel” (column 2, lines 46-47)).
Regarding claim 6, Spriggel further discloses wherein the at least one user interface is at least one of a handle, a hook or a loop (“Strip 18 has mounted therein an attaching ring 24.  Ring 24 is to connect with a snap (not shown) which is mounted at one end of shoulder strap (not shown) with the opposite end of the shoulder strap being connected to the back side of the container 10.”; column 2, lines 25-29; Figures 1 and 2).
Regarding claim 7, Spriggel further discloses wherein the at least one user interface disposed on the cover is a mechanism selected from at least one of a handle, a hook, a trap, a band, a groove, a hole and a loop (the support straps 18, 20 together with the ring 24, the snap (not shown), and the shoulder strap (not shown); column 2, lines 19-29; Figures 1 and 2).
Regarding claim 8, Spriggel further discloses wherein the cover is constructed of a flexible material (“The container 10 is shown to have a flexible fabric exterior wall 12”; column 2, lines 12-13; Figures 1 and 2).

Regarding claim 10, Spriggel further discloses wherein the cover is shaped like a cylinder when fully assembled (Figures 1, 2, and 5).
Regarding claim 11, Spriggel further discloses wherein the cover is shaped like a short cylinder (Figures 1, 2, and 5), under 8 inches in height, when fully assembled (According to column 2, lines 63-65, “Cymbals 46, 48, 50 and 52 are ten to twenty inches in diameter.”  Based upon this dimensional range, Figure 5 illustrates that the cymbal storage and transport container 10 is capable of being under 8 inches in height, especially when considering that “[t]he container 10 is shown to have a flexible fabric exterior wall 12” (column 2, lines 12-13)).
Regarding claim 12, Spriggel further discloses wherein the exercise bag apparatus is approximately 10 inches to 30 inches in diameter (According to column 2, lines 63-65, “Cymbals 46, 48, 50 and 52 are ten to twenty inches in diameter.”  Based upon this dimensional range, Figure 5 illustrates that the cymbal storage and transport container 10 is approximately 10 inches to 20 inches in diameter.  Therefore, Spriggel further discloses wherein the exercise bag apparatus is approximately 10 inches to 30 inches in diameter.).
Regarding claim 13, Spriggel further discloses wherein the exercise bag apparatus is approximately 2 inches to 12 inches in height (According to column 2, lines 63-65, “Cymbals 46, 48, 50 and 52 are ten to twenty inches in diameter.”  Based upon 

Regarding claim 15, Spriggel discloses the invention as substantially claimed, see above, and further discloses an inner sleeve (the partition assemblage 30; Figures 3-6) disposed within the cover (“A partition assemblage 30 is shown in FIGS. 3-6 which is to be inserted into the interior compartment 28 [of the container 10]”; column 2, lines 29-34; Figure 5) comprising a second opening (the top openings to each partition 32, 34, 36, 38, and 40, into which respective the cymbals 42, 44, 46, 48, 50, and 52 are insertable; Figures 3-6) and an inner cavity (the cavities between the partitions 32, 34, 36, 38, and 40 that respectively the receive the cymbals 42, 44, 46, 48, 50, and 52; Figures 3-6) configured for holding a weighty substance (the cymbals 42, 44, 46, 48, 50, and 52; Figures 3-6; “Each cymbal is constructed of a metallic material such as brass or steel” (column 2, lines 46-47)) therein.
However, Spriggel fails to disclose: the inner sleeve comprising a second re-sealable opening.
Cadena teaches an analogous bag apparatus (Figures 1-5 and 8-15) comprising a sleeve (the cymbal bag; Abstract; Figure 2) with a re-sealable opening (the radial aperture of the cymbal bag enables the cymbal to be covered completely (Abstract) via the strap J and the flap C (Figure 2)).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trimble (US 2012/0149536) in view of Peyton (US 2018/0333603).
Regarding claim 3, Trimble discloses the invention as substantially claimed, see above, but fails to disclose: wherein the inner sleeve is at least one of air-tight and water-tight.
Peyton teaches an analogous an exercise bag apparatus, comprising:
a cover (the outer bag 12; Figures 1 and 2) comprising a first re-sealable opening (the zipper 20; Figures 1 and 2);
an inner sleeve (the weight bags 34 of the removable weights 30A-30C, respectively; Figures 3, 4A, 4B, and 6) disposed within the cover, when the exercise bag apparatus is fully assembled (paragraphs 0026, 0029, and 0030), the inner sleeve comprising a second re-sealable opening (36-38; paragraph 0031; Figures 4A and 4B) and an inner cavity (the inner cavity of each weight bag 34 that receives the sand 42; paragraphs 0031 and 0033; Figure 4B) configured for holding a weighty substance (the sand 42; paragraphs 0031 and 0033; Figure 4B) therein;

wherein the inner sleeve is at least one of air-tight and water-tight (excess air is forced from the weight bags 34 (paragraph 0033); the weight bags 34 may be constructed of a water resistant material (paragraph 0028)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Trimble’s inner sleeve such that it is at least one of air-tight and water-tight, as taught by Peyton, in order to ensure that excess air is forced from the inner sleeve and that the inner sleeve is constructed of a water resistant material (Peyton: paragraphs 0028 and 0033).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble (US 2012/0149536) in view of Bates (US 5,242,348).
Regarding claim 11, Trimble discloses the invention as substantially claimed, see above, and further discloses wherein the cover is shaped like a short cylinder when fully assembled (the ball bag 10 may be pancake-shaped; paragraph 0015).
However, Trimble is silent as to: the cover is shaped like the short cylinder, under 8 inches in height.
Bates teaches an analogous exercise bag invention (the multifunctional exercise device 130; Figures 22-25) that is capable of having a short cylindrically-shaped body (the body 80; Figures 22-25) being between 6 and 12 inches in diameter (80 of Bates’ exercise bag invention is capable of having a diameter between 6 and 12 inches 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Trimble’s cover such that it is shaped like a short cylinder, under 8 inches in height, as taught by Bates, in order to ensure the portability and manipulation of the exercise bag apparatus by a user during exercise (Bates: Figures 22-34).
Regarding claim 12, Trimble discloses the invention as substantially claimed, see above, and further discloses that the exercise bag apparatus may be pancake-shaped (paragraph 0015).
However, Trimble is silent as to: the exercise bag apparatus is approximately 10 inches to 30 inches in diameter.
Bates teaches an analogous exercise bag invention (Figures 22-25) that is capable of being between 10 and 12 inches in diameter (80 of Bates’ exercise bag invention is capable of having a diameter between 6 and 12 inches (column 8, lines 5-6).  Accordingly, the diameter is also capable of being between 10 and 12 inches.  Since 80 of Bates’ exercise bag invention, as illustrated in Figures 22-25, and especially 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Trimble’s exercise bag apparatus such that it is approximately 10 inches to 30 inches in diameter, as taught by Bates, in order to ensure its portability and manipulation by a user during exercise with the exercise bag apparatus (Bates: Figures 28-34).
Regarding claim 13, Trimble discloses the invention as substantially claimed, see above, and further discloses that the exercise bag apparatus may be pancake-shaped (paragraph 0015).
However, Trimble is silent as to: the exercise bag apparatus is approximately 2 inches to 12 inches in height.
Bates teaches an analogous exercise bag invention (Figures 22-25) that is capable of being between 6 and 12 inches in diameter (80 of Bates’ exercise bag invention is capable of having a diameter between 6 and 12 inches (column 8, lines 5-6).  Since 80 of Bates’ exercise bag invention, as illustrated in Figures 22-25, and especially in Figure 23, is approximately equal to the exterior dimensions of Bates’ exercise bag invention, the diameter of Bates’ exercise bag invention is capable of being between 6 and 12 inches.).  The Office notes that Bates’ exercise bag invention is capable of being reoriented such that the diameter reflects a height of the exercise bag invention between 6 and 12 inches.
.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive with regard to Trimble (US 2012/0149536), hereinafter “Trimble,” and Spriggel (US 9,361,868), hereinafter “Spriggel,” see below.
Applicant’s argument that Trimble does not disclose a diameter dimension larger than a height dimension is unpersuasive.  Trimble discloses in paragraph 0015 that the ball bag 10 may be pancake-shaped.
Applicant’s argument that Spriggel does not disclose “that the at least one user interface is a handle sized and configured to be graspable by a user” is unpersuasive.  A user is capable of grasping the ring 24 of Spriggel’s invention for use as a handle.
Applicant’s argument that Spriggel in view of Cadena (WO 2010/044651 A2) is non-analogous art to applicant’s exercise bag apparatus invention is unpersuasive.  Spriggel’s invention illustrated in Figures 1-6 is capable of being manipulated by a user for exercise purposes.  Moreover, the insertion or removal of objects of varying sizes and weights, in this case cymbals of varying sizes and weights, within Spriggel’s cover enables a user to vary resistance within a training session when manipulating Spriggel’s invention.  
The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language verbatim.  See above.

Applicant’s arguments, see page 2, filed 11/23/2021, with respect to the rejections of claims 1, 2, 4-10, 14, and 15 under 35 U.S.C. § 102(a)(1) as being anticipated by Henkin (US 8,276,351), hereinafter “Henkin,” have been fully considered and are persuasive.  The rejections of claims 1, 2, 4-10, 14, and 15 under 35 U.S.C. § 102(a)(1) as being anticipated by Henkin have been withdrawn.
Applicant’s arguments, see page 3, filed 11/23/2021, with respect to the rejections of claims 1-10, 14, and 15 under 35 U.S.C. § 102(a)(2) as being anticipated by Peyton (US 2018/0333603), hereinafter “Peyton,” have been fully considered and are persuasive.  The rejections of claims 1-10, 14, and 15 under 35 U.S.C. § 102(a)(2) as being anticipated by Peyton have been withdrawn.
Applicant’s arguments, see page 6, filed 11/23/2021, with respect to the rejections of claims 11-13 under 35 U.S.C. § 103 as being unpatentable over Henkin in view of Bates and Peyton in view of Bates have been fully considered and are persuasive.  The rejections of claims 11-13 under 35 U.S.C. § 103 as being unpatentable over Henkin in view of Bates and Peyton in view of Bates have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784